1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
     JUAN DIAZ,                                       )   Case No.: 1:19-cv-00334-SAB (PC)
8                                                     )
                      Plaintiff,                      )
9                                                     )   ORDER DIRECTING CLERK OF THE COURT TO
              v.                                      )   CLOSE THIS CASE PURSUANT TO
10                                                        PLAINTIFF=S NOTICE
                                                      )   OF VOLUNTARY DISMISSAL
     A. AYALA, et.al.,
                                                      )
11                                                    )
                      Defendants.                         [ECF No. 12]
12                                                    )
                                                      )
13                                                    )
                                                      )
14
15
              On April 9, 2019, Plaintiff Juan Diaz filed a notice of voluntary dismissal pursuant to Federal
16
     Rule of Civil Procedure 41(a)(1)(i). At this stage in the proceedings, Plaintiff has the absolute right to
17
     dismiss his claims, without prejudice. Duke Energy Trading & Mktg., L.L.C. v. Davis, 267 F.3d 1042,
18
     1049 (9th Cir. 2001). The filing of the notice itself has the effect of closing the action, and the Court no
19
     longer has jurisdiction over the claims. Id.
20
21            Accordingly, the Clerk of the Court is HEREBY DIRECTED to close this file pursuant to

22   Plaintiff=s notice of voluntary dismissal filed on April 9, 2019.

23
     IT IS SO ORDERED.
24
25
     Dated:        April 10, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
